Please allow me to share
with Mr. Holkeri the joy of his election to the
presidency of the fifty-fifth session of the General
Assembly. He can rest assured of Nigeria's support and
cooperation. May I also express the same sentiment on
behalf of the Group of 77. To his predecessor and my
colleague, His Excellency Mr. Theo-Ben Gurirab of
Namibia, Nigeria and the Group of 77 wish to express
our pride in and appreciation of the most distinguished
manner in which he discharged his duties as the
President of the fifty-fourth session. We are indeed
very proud of him.
May I also commend the Secretary-General, Mr.
Kofi Annan, for the manner in which he has piloted
20

and continues to manage the affairs of the United
Nations. I would also like to thank him for his
millennium report, which has identified some of the
pressing problems and challenges facing mankind.
In the past few weeks here at the United Nations
a lot of reflection and deep thinking have taken place
among world leaders, all in an attempt to more
coherently define the future. The end of one
millennium and the beginning of another warrant all
these efforts to find such a purposeful definition. Fifty-
five years ago the United Nations was formed as a
global bulwark against armed conflict on a world scale,
such as the Second World War. Over the years its
mandate of preserving international security has
broadened from strictly preventing such armed conflict
to cover also fundamental issues of socio-economic
security for humanity. For example, in many of the
developing countries the United Nations manifests its
potential more through the United Nations Children's
Fund, the World Health Organization, the United
Nations Educational, Scientific and Cultural
Organization and other agencies than in Security
Council resolutions, comparatively speaking. It is also
from the activities of these United Nations agencies
that the underprivileged sectors of poor countries
benefit directly, activities from which these same
countries, including those in Africa, have come to
imbibe the idealism regarding the United Nations
ability to harmonize the totality of progress to the
benefit of all human stakeholders.
To a great extent this idealism has not been
misplaced. In fact, at no other time has the possibility
of a global family been more real than now. This
prospect must, I am sure, have been very exciting to so
many of us and must have been the basis for hailing the
United Nations system for its own role in and
contribution to these achievements. But as my
President, Chief Olusegun Obasanjo, aptly observed
here less than two weeks ago,
“Although the world has generally become a
safer place to live in, thanks to the contributions
of the United Nations, we must all feel deeply
worried that the message of hope which the
Organization has been spreading is yet to reach
the millions of humankind for whom it is
intended. For the vast majority of our peoples,
grinding poverty has remained a fact of their
everyday existence.” (A/55/PV.7)
This reality of grinding poverty has raised
considerable apprehension in some United Nations
Member States about their fate in the new millennium.
There is a clear basis for this apprehension, given that
the past millennium was, for most of these countries,
characterized by extreme poverty, heavy indebtedness,
wars of attrition and the resultant mass ordeal and
anguish for both their immediate and distant victims,
absolute vulnerability to epidemics such as cholera,
malaria and typhoid, the rage of the HIV/AIDS
pandemic, the scourge of natural disasters, serious
technological backwardness and a digital divide
between them and the others, and by profound
economic decline and infrastructural decay. In the last
decade in particular, whatever hopes were raised by
some initiatives aimed at mitigating African and third
world underdevelopment have dwindled to nothing as
the world emerged from the cold war into a more
problematic concept called globalization.
The globe, which is the symbol or logo of the
United Nations, depicts humanity. From the word
“globe” has been derived a phenomenon called
globalization, which explicitly connotes a world
without national borders, with particular reference to
commerce, in which humanity is one huge market.
Apart from thus unfortunately associating the noble
and emotive word “humanity” with the materialism of
commerce and the market, globalization automatically
raises other questions for three quarters of humanity
outside the orbit of industrial competence.
In a global economy all the actors in that
economy should also be stakeholders. But what stake
does Africa have in a global economy? Economically,
it is heavily indebted, some of its countries committing
up to 55 per cent of gross earnings to debt servicing
and payment. What can the little that is left do for the
domestic economy? What does an economy that
produces virtually nothing in industrial terms have to
offer, and, moreover, how can it compete in a global
economy? What is the income level of the average
African, relative to that of his or her counterparts in
many countries of the West, vis-à-vis the capacity to
patronize the goods and services which globalization
offers? How does globalization facilitate democratic
consolidation? How can the core values of liberal
democracy, such as the rule of law, the preservation of
human rights and good governance, be sustained by a
Government that lacks the resources to competently
provide a minimum of social service delivery and thus
21

sustain legitimacy and regime credibility? In what
ways would a typical regime in Africa be able to
contribute its quota to democratic consolidation with
the debt overhang, the exchange and interest rate
practices in the international financial architecture, the
prices offered for raw materials relative to the prices of
industrial goods and services, the limited trade access
and the conditionalities tied to loans and aid?
As a responsible member of the international
community and as the chair of the G-77, Nigeria is
obliged to draw attention to the context of our present
situation. What is clear to me now is that the dream of
a global family cannot be attained if the present world
architecture of power and the reward system continues.
The dialogue of the Organization of African Unity, the
Non-Aligned Movement and the G-77 with the G-8
countries has so far shown that a great deal can be
achieved from that approach to the issues in question.
As President Obasanjo again said in a separate speech,
it is imperative for the world to seize this moment to
begin to get the future right, since such a solemn
moment in the history of mankind as the recent
Millennium Summit, may not always present itself. We
are talking of dialogue that takes the issues on board in
a holistic manner, as opposed to the current practice of
abstracting merely one or other manifestation of the
system — for example, in the case of wars of attrition
and the idea of international humanitarian intervention.
The debate so far has brought to the fore the
problem of the contradiction between sovereignty and
intervention. Of course, nation States, even those on
the verge of evaporation, would be sensitive to the
word “intervention”. But, more than that, discussion of
the issue has brought out the one-dimensional nature of
the treatment of some issues or problems in terms of
what we include in or exclude from the definition. In
this particular case, the debate so far has concentrated
on war situations or armed conflicts featuring massive
loss of life.
What of other situations where loss of life is also
of a serious magnitude but not as a result of war or
armed conflict? What of the silent genocide occasioned
by the HIV/AIDS pandemic, epidemics and natural
disasters such as famine, drought, flood, etc.? What
about the situation that arises when sanctions lead to
deaths on a serious scale? All these should find a place
in a proper and systematic discussion of humanitarian
intervention aimed at giving succour to those who may
be trapped in tragedies other than wars.
Similarly, is there no other way by which the
world can arrest the proliferation of small arms and
light weapons in Africa and other parts of the South?
Certainly the world knows about the nature and types
of weapons used in the prosecution of these wars,
where they are manufactured and by whom, the
processes by which they are traded and acquired and
the key facilitators of these processes, including
national governments and arms merchants. What if the
search for solutions focused on these areas?
These and many other weighty global issues were
discussed at the first ever South Summit held in
Havana last April. That Summit was a defining
moment for the Group of 77 countries which pondered
the challenges of the twenty-first century. In Havana
the South resolved to forge a new and meaningful
partnership with the industrialized nations. We
demanded equal partnership in decision-making that
affects the whole of humanity. That was the message
the leaders of the South took to the G8 Summit in
Okinawa. The outcome of that consultation vividly
demonstrates that meaningful partnership is a must for
the new century. Certainly the interests of mankind
compel a more inclusive participation of all segments
of our global community.







